EXHIBIT 10.28



HomeStreet Bank
Performance Based
Annual Incentive Plan
Effective as of January 1, 2015


HomeStreet (the “Company”) provides annual cash incentive opportunities for
eligible employees through the use of a performance-based incentive compensation
plan (the “Plan”). The annual incentive awards will provide a payment based upon
attainment of specified goals that align the interests of employees with the
interests of the Company.


PARTICIPATION & ELIGIBILITY


The Plan is limited to selected employees of the Company. Each Plan participant
shall be notified of eligibility for participation in the Plan. Additional
eligibility requirements are the following:


•
New employees must be employed by September 30 in a given Plan Year to be
eligible for an award related to performance in that Plan Year.

•
Employees hired after September 30 must wait until the next fiscal year to be
eligible for an award.

•
Employees who become a Plan participant during the year and work a partial year,
will receive pro-rated awards based on the number of months worked during the
partial Plan Year.

•
A Plan participant must be an active employee as of the award payout date to
earn and receive an award, except for partial awards available in limited
circumstances as outlined in this Plan.

•
Plan participants must not be on a Performance Improvement Plan at the time the
award is to be paid in order to earn an award; otherwise the award is neither
earned, nor will be paid.

•
Participants will not earn incentive pay if the Participant’s conduct during the
Plan Year or before the award is paid is considered by the Company to be a
violation of applicable laws or regulations or in violation of the Company’s
professional or ethical standards.



PLAN YEAR & PERFORMANCE PERIOD


The Plan operates on a calendar year basis (January 1 to December 31), which is
the same as the Performance Period. Plan payouts covering the Performance Period
will generally be made after Company financials have been audited and bonus
award amounts have been reviewed by the Human Resource and Corporate Governance
Committee (HRCG) of the Board of Directors.


PLAN DESIGN


The Plan design is based on allocation of an incentive pool that is linked to
the achievement of pre-defined corporate goal(s) and individual goals or
pre-defined business unit and individual goal(s). The pre-defined corporate
goal(s) are reviewed and approved by the HRCG of the Board of Directors and are
communicated to participants. The pre-defined business unit goal(s) are reviewed
and approved by the CEO and the Board as part of the Strategic Planning process.
One half of the pool available for incentive awards will be allocated based on
the Company’s or business unit’s success against those goals. The other half of
the pool available for incentive awards will be allocated based on the annual
accrual for individual participants and is based on 50% of the participant’s
total annual target incentive percentage. Each eligible employee is assigned an
incentive target percent designed to provide for a potentially market
competitive payout following achievement of individual goals. The potential
dollar value of the target is calculated by multiplying the target percentage by
the individual’s salary or expected annual wage. At the end of the year, the
Company will advise managers of the amount of incentive awards available to
distribute. Each manager evaluates each eligible employee’s individual
performance against goals and, in his/her discretion, awards a cash incentive
based on the pool created by the company or business unit performance
achievement and individual performance. Company performance or business unit
performance that is at threshold will start at a 50% payout.






--------------------------------------------------------------------------------



PERFORMANCE GOALS


Performance goals for the company and participants are set in the following
manner:


•
Company Performance Goal(s) - The Company’s goal(s) are determined by using
performance history, peer data, market data and management’s judgment of what
reasonable levels can be reached, based on previous experience and projected
market conditions. Once the target performance is established, the threshold and
maximum performance will also be determined. The specific Company performance
criteria for Plan participants will be recommended by management to the HRCG of
the Board of Directors



•
Business Unit Goal(s) - The business unit goal(s) are determined by using
performance history, financial forecasting and management’s judgment of what
reasonable levels can be reached based on previous experience and projected
market conditions. The specific business unit performance criteria for Plan
participants will be recommended by senior management to the CEO.



•
Individual Goal(s) - Each participant will set target performance goals that are
Specific Measurable, Achievable, Relevant and Time based (SMART). Business Unit
participants will develop goals that focus primarily on supporting department
objectives such as production and profitability as well as specific business
strategies that support the overall company goals. Non-business units or support
departments will set similar SMART goals which will be aligned with the
department and corporate goals. The number of performance criteria included, the
specific type of performance criteria to use, and the weighting of each
criterion for the overall incentive award will vary based on the position and
role of each participant and will be determined by each participant’s manager.



AWARD OPPORTUNITIES & CALCULATION
Award opportunity levels, expressed as a percent of salary, will be set for each
job that each eligible employee is assigned to for each Plan Year. Actual
payouts will be as described in the Plan Design section and will factor in the
following:


•
Personal Performance - Each participant’s performance will be assessed at
year-end against established goals by his/her manager. Exceeding goal
expectations is reserved for a small segment of the plan participant population
who achieve extraordinary results impacting the success of the organization.
Payout will not exceed 150% of target. In certain instances the Plan
participant’s individual incentive award may be reduced or increased at the
discretion of management. This adjustment may be tied to the individual
participant’s performance for the year as documented by their annual performance
rating. Personal Performance constitutes 50% of the overall incentive target.



•
Corporate Or Business Unit Performance - The Company’s performance will be based
on the Company’s success as measured by criteria determined by the HRCG of the
Board of Directors, with input from the CEO. The percentage of payout for
overall Company performance will be allocated based on the corporate
achievement. The business unit’s performance will be based on the business
unit’s success as measured by criteria determined by the senior manager, with
input from the CEO. The percentage of payout for overall business unit
performance will be allocated based on the business unit achievement. Corporate
or Business Unit Performance constitutes 50% of the overall incentive target.

  
•
Threshold Performance - The minimum level of performance needed for corporate or
business unit performance incentives to be paid.

•
Target Performance - The expected level of corporate or business unit
performance based upon both historical performance and management’s best
judgment of expected performance during the performance period.

•
Maximum Performance - The level of corporate or business unit performance, which
based upon historical performance and management’s judgment, would be
exceptional or significantly beyond the expected.







--------------------------------------------------------------------------------



Calculation Examples (Target dollar figures are for display purposes only and do
not represent actual target):


•
Corporate or Business Unit measures result in a below target achievement
interpolated result of 75% and individual achieves target:

▪
Individual 2015 Annual Bonus Target of $10,000

▪
Individual Performance equals 100%

▪
Corporate/Business Unit Performance equals 75%

▪
Individual payout: $10,000 X 50% X 100% = $5,000

▪
Corporate/Business Unit payout: $10,000 X 50% X 75% = $3,750

▪
Total payout: $5,000 + $3,750 = $8,750



•
Corporate or Business Unit measures result in an above target achievement of
125% and individual achieves 75%:

▪
Individual 2015 Annual Bonus Target of $10,000

▪
Individual Performance equals 75%

▪
Corporate/Business Unit Performance equals 125%

▪
Individual payout: $10,000 X 50% X 75% = $3,750

▪
Corporate/Business Unit payout: $10,000 X 50% X 125% = $6,250

▪
Total payout: $6,250 + $3,750 = $12,500



ALLOWANCE FOR DISCRETION 


The Plan allows for final payouts to be discretionarily adjusted by senior
managers within their incentive pool and by the CEO for allocating pool dollars
between departments based on performance. The HRCG of the Board of Directors has
discretion to change the pool amount as well as, modify or change the plan at
any time.


PLAN TRIGGER


In order for there to be any payout to employees under the Corporate or Business
Unit components of the Plan, the Company or business unit must achieve the
threshold as established.


PROVISION FOR AWARD ADJUSTMENT


For officers classified as Executive Vice President and above, the HRCG of the
Board of Directors shall determine the amount of any such award paid as a result
of the inaccurate information (the “overpayment amount”) or the amount of loss
resulting from the imprudent risk presented by the participant’s activities and
shall send the participant a notice of recovery, which will specify the
overpayment amount or loss and the terms for repayment.


For other individuals classified as Senior Vice President and below, the Chief
Executive Officer or Business Unit Leader in coordination with Human Resources
shall determine the amount of any such award paid as a result of the inaccurate
information (the “overpayment amount”) or the amount of loss resulting from the
imprudent risk presented by the participant’s activities and shall send the
participant a notice of recovery, which will specify the overpayment amount or
loss and the terms for repayment.


The Company reserves the right to make an adjustment to a participant’s award
under the following circumstances:


•
Materially inaccurate financial information was used in determining or setting
such incentive award. The claw-back period will be a rolling three year look
back.

•
A participant’s activities posed imprudent risk to the organization. The
claw-back period will be a rolling three year look back. In other words, if the
participant’s activities at any time in the preceding three years posed
imprudent risk to the Bank, the Bank may claw-back or recover the amount paid to
him/her as a result of the imprudent risk.







--------------------------------------------------------------------------------



TERMINATION OF EMPLOYMENT/PARTIAL YEAR PAYMENTS


A participant must be an active employee on the date the incentive is paid to
earn and receive an award. However, there are exceptions for terminations as a
result of the circumstances identified below:
•
Eligible employees whose performance otherwise qualifies them for an annual
incentive award and whose employment is terminated due to disability can receive
a pro-rata award for the Plan Year, even if they are not employed as of the
award payout date.

•
An eligible employee whose performance otherwise qualifies them for an annual
incentive award, attains age 65 (or greater) and voluntarily retires will
receive payment for a pro-rata portion of the award based on their retirement
date.

•
In the event of death, the Company will pay to the participant’s beneficiary the
pro-rata portion of the award that had been earned by the participant in the
Plan year based on their date of death. The beneficiary will be the person or
entity named on the employee’s life insurance beneficiary form, unless otherwise
designated in writing by the employee.

•
In the event Plan participant’s employment is terminated as part of a reduction
in force or other elimination of his/her position and as governed by his/her
separation agreement, the award will be paid pro-rata based on the separation
date.

•
For any Plan participant with a written employment agreement that specifically
provides for benefits upon termination by HomeStreet without Cause or terminated
by the Plan participant for Good Reason, then upon any termination without Cause
or by the Plan participant for Good Reason, the terms are defined in the
employment agreement and the payout will be governed by the employment
agreement.



Calculation of Partial Year Payment: In the event that a Plan participant
qualifies for a partial year payment, the Plan Administrator will calculate the
payment based on the corporate achievement, if the Plan is funded. In
consultation with the Plan participant’s manager(s) and the HRCG of the Board of
Directors shall have the discretion to determine the amount of the payout. Final
calculations of the Partial Year Payment shall be completed after the end of the
Plan Year.


Timing of Payment: The partial year payout shall be made at the same time that
other Plan participants receive their payments after the end of the Plan Year.


Notwithstanding any other documents or communications to the contrary,
employment with the Company is terminable at will, meaning that either the
employee or the Company may terminate employment at any time, for any reason,
with or without cause and with or without prior notice.


DISPUTES


In the event that there is any dispute about the application of the Plan, the
employee should discuss such dispute with the Chief Executive Officer and the
Director of Human Resources in order to resolve the matter. If the employee and
Company have entered into an Arbitration Agreement, the dispute or claim may be
resolved in accordance with such Arbitration Agreement.


MISCELLANEOUS


The Company shall withhold any taxes that are required to be withheld from the
awards provided under the Plan.


Employee’s benefits under this Plan cannot be sold, transferred, assigned,
pledged, attached or encumbered in any manner.


Plan payouts will be made in a manner such that they are exempt from the
Internal Revenue Code Section 409A.
 
The Plan is designed to comply with Internal Revenue Code Section 162(m), but if
any amount payable as part of this Plan would not be deductible by the Company
because of the limitations of that section, the payment shall be made in the
next year in which the deduction is allowed.


The Plan and all rights hereunder shall be governed by the laws of the State of
Washington, except to the extent preempted by federal law.






--------------------------------------------------------------------------------



If any provision of this Plan is determined to be void or otherwise
unenforceable, such determination shall not affect the validity of the remainder
of this Plan. Waiver by either party of any breach of this Plan shall not
operate or be construed as a waiver of any subsequent breach, or of the
condition itself.


This Plan constitutes the entire Plan between the Company and the Plan
participant as to the subject matter hereof. No rights are granted to the Plan
participant by virtue of this Plan other than those specifically set forth
herein.
 
This Plan replaces and supersedes any prior agreements between the Employee and
HomeStreet, except for any written employment agreements between the Employee
and the Company. In the event of any conflict between this Plan and the written
employment agreement, the provisions of the written employment agreement shall
govern. The Plan may be amended, terminated or suspended at any time and for any
reason or for no reason upon notice in the sole discretion of the Company. This
Plan will remain in effect until revised. Notwithstanding any other documents or
communications to the contrary, employment with the Company is terminable at
will, meaning that either the employee or the Company may terminate employment
at any time, for any reason, with or without cause and with or without prior
notice.






                                                                                                                                                                                                               






ACKNOWLEDGMENT


I have read, understand and accept all of the terms of this Plan.






                                                                                                                                                                                                              
Printed Name                    Signature                    Date
   






